Citation Nr: 1549102	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $3,331.00, to include the issue of whether the debt was properly created.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2015, the Veteran provided testimony at the VA Central Office before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In addition to requesting waiver of an overpayment of VA benefits totaling $3,331.00, the Veteran has challenged the creation of the debt.  Specifically, he contends that he notified VA in approximately August 2004 that he had divorced his wife Michelle in 2003 and married Lisa in July 2004, and that therefore the calculated overpayment to the Veteran for a dependent spouse from 2004 to 2010 was improperly created since he actually had a dependent spouse (albeit a different one) during that period.

Despite the above, the RO has not adjudicated whether the overpayment was validly created.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, the VA must resolve both matters. Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Therefore, it would be error for the Board to adjudicate the application for waiver prior to the RO addressing in the first instance the Veteran's challenge to the lawfulness of the debt asserted.  Id.  Accordingly, the Board is without discretion and must remand the appeal to permit adjudication of the underlying and inextricably intertwined matter of the validity of the overpayment in VA benefits.

On remand, the RO should attempt to locate a copy of the VA Form 21-686 c (Declaration of Status of Dependents) the Veteran reports that he submitted to the Atlanta, Georgia RO in approximately August 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate VA sources, to include the Atlanta RO and any pertinent repositories of records, in an attempt to locate a copy of the VA Form 21-686 c (Declaration of Status of Dependents) the Veteran reports that he submitted to the Atlanta RO in approximately August 2004.  

2.  Adjudicate the claim of whether the creation of an overpayment of VA benefits in the amount of $3,331.00, was proper and the claim for waiver of recovery of an overpayment of VA benefits in the amount of $3,331.00.

3.  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) that includes, among other things, notice of all the laws and regulations governing creation of an overpayment.  Then afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




